UNITED STATES DISTRICT COURT                                                             6/24/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                     :
UNITED STATES OF AMERICA                                    PROTECTIVE ORDER
                                     :
       -v.-
                                     :                         21 Cr. 295 (AT)
NATALIA KORZHA,
VLADISLAV NECEAEV, and               :
ANASHON KAMALOV,
                                     :
                       Defendants.
                                    :
----------------------------------- x


THE HONORABLE ANALISA TORRES, United States District Judge:


       WHEREAS NATALIA KORZHA, VLADISLAV NECEAEV, and ANASHON

KAMALOV, the defendants, have sought certain discovery materials from the Government

pursuant to Federal Rule of Criminal Procedure 16 (“Rule 16”), that contain and/or reflect

personal identifying information, such as names, dates of birth, and social security numbers, and

other confidential information, such as passport numbers, driver’s license numbers, and financial

account records, for or relating to the defendants and individuals other than the defendants;

       WHEREAS the Government intends to produce certain of these

materials in response to the defendants’ discovery requests;

       WHEREAS pursuant to Federal Rule of Criminal Procedure 16(d)(1) and 18 U.S.C. §

3771, the Government desires to protect personal identifying information and other confidential

information contained in the materials it produces, and the parties agree that this Order is

necessary and appropriate for that purpose;
       WHEREAS the Court has given due consideration to congressional policy favoring the

confidentiality of tax returns and return information;

       IT IS HEREBY ORDERED:

       1.      Discovery materials produced by the Government pursuant to its discovery

obligations to the defendants or their counsel that contain and/or reflect personal identifying

information and/or confidential information are deemed “Confidential Information.” To

designate material covered by this Order, the Government shall so designate, on the material

itself, in an accompanying cover letter, or on a disk cover, by using the following designation:

“Confidential Information – Subject to Protective Order.”

       2.      Confidential Information disclosed to the defendants or their counsel pursuant to

this Order:

               (a)     Shall be used only in connection with proceedings in United States v.

Natalia Korzha, Vladislav Neceaev, and Anashon Kamalov, 21 Cr. 295 (AT);

               (b)     Shall be kept in the sole possession of the defendants’ counsel or the

defendants;

               (c)     Shall not be copied or otherwise recorded by the defendants;

               (d)     Shall not be disclosed in any form by the defendants (including to the

defendants’ relatives) or by their counsel except as set forth in paragraph 2(e) below;

               (e)     May be disclosed only by the defendants’ counsel and only to the

following persons (hereinafter “Designated Persons”):

                       (i)    the defendants;

                       (ii)   investigative, secretarial, clerical, paralegal and student personnel

                              employed full-time or part-time by the defendants’ attorney;



                                                 2
                       (iii)   independent expert witnesses, investigators or advisors retained by

                               the defendant in connection with this action;

                       (iv)    potential fact witnesses;

                       (v)     such other persons as hereafter may be authorized by the Court

                               upon such motion by the defendant;

               (f)     Shall be either (i) returned to the Government following the conclusion of

this case, together with any and all copies thereof, or (ii) destroyed together with any and all

copies thereof, with defendants’ counsel verifying in writing to the Government that counsel has

destroyed Confidential Information in counsel’s possession and has instructed and received

confirmation from the respective defendant that any Confidential Information in the respective

defendant’s possession has also been destroyed.

       3.      The defendants and their counsel shall provide a copy of this Order to Designated

Persons to whom Confidential Information is disclosed pursuant to paragraphs 2(e). Designated

Persons shall be subject to the terms of this Order.

       4.      If Albert Dayan, Esq., Leo Shalit, Esq., or Margaret Shalley, Esq., is relieved as

counsel for the respective defendant, then the Confidential Information and any copies thereof in

the relieved counsel’s possession will be returned to the Government by the relieved counsel

unless replacement counsel agrees in writing to be subject to this Order.




                                                  3
         5.      The provisions of this Order shall not be construed as preventing the disclosure of

any information in any motion, hearing, trial, or sentencing proceeding held in this action, or to

any judge or magistrate of this Court for purposes of this action.

Dated:        New York, New York
              June 24, 2021



                                                       SO ORDERED.




                                                  4
